11 N.Y.2d 832 (1962)
Roslyn Savings Bank, Appellant-Respondent,
v.
Carl Merz et al., Defendants, and Warren Bates et al., Respondents-Appellants.
Court of Appeals of the State of New York.
Argued February 21, 1962.
Decided March 29, 1962.
John C. O'Malley, John J. Boyle, Edwin F. Hendrickson and Frank Lawkins for appellant-respondent.
Lewis F. X. Cotignola and John H. Borrie for respondents-appellants.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, without costs; no opinion.